Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Rejent (Reg. No.: 74,421) on 01/24/2022.  
The application has been amended as follows: (amended claims 1 and 6 and rejoined 6 and 18)
	1.	(Currently Amended)  A soft tissue repair system, comprising:
	a scaffold having a first, tissue-engaging surface with a surface area defined by a length and a width of the scaffold and a second surface with a surface area defined by the length and the width of the scaffold, the second surface being opposed to the first, tissue-engaging surface and a thickness of the scaffold being defined by a distance between the first, tissue-engaging surface and the second surface, the surface areas of the first, tissue-engaging surface and the second surface being larger than the surface areas of any other sides of the scaffold and the thickness being the shortest of the length, the width, and the thickness of the scaffold;
	a first threader having a proximal handle, a distal receiving end, and an intermediate portion extending between the proximal handle of the first threader and the distal receiving end of the first threader, the intermediate portion of the first threader extending continuously through a first lumen extending through the scaffold and along the length of the scaffold from a first opening of the first lumen in first end of the scaffold to a second opening of the first lumen in an opposed second end of the scaffold and the of the first threader and such that applying a force to the proximal handle of the first threader causes the distal receiving end of the first threader to advance towards and through the length of the scaffold; 
	a second threader having a proximal handle, a distal receiving end, and an intermediate portion extending between the proximal handle of the second threader and the distal receiving end of the second threader, the intermediate portion of the second threader extending continuously through a second lumen extending through the scaffold and along the length of the scaffold from first opening of the second lumen in the first end of the scaffold to a second opening of the second lumen in the opposed second end of the scaffold and the second threader being configured to dispose the scaffold onto another suture by associating the another suture with the distal receiving end of the second threader and such that applying a force to the proximal handle of the second threader causes the distal receiving end of the second threader to advance towards and through the length of the scaffold; and	packaging having the scaffold and the first and second threaders disposed therein, at least one of the first threader and the second threader being pre-disposed through the scaffold in the packaging, and wherein the packaging releasably secures the scaffold and the first and second threaders.

	6.	(Rejoined—Currently Amended)  The system of claim 5, further comprising:
	a third threader having a proximal handle, a distal receiving end, and an intermediate portion extending between the proximal handle of the third threader and the distal receiving end of the third threader, the intermediate portion of the third threader extending continuously through the length of the scaffold from the first end of the scaffold to the opposed second end of the scaffold and the third threader being configured to dispose the scaffold onto another suture by associating the another suture with the distal receiving end of the third threader and such that applying a force to the proximal handle of the third threader causes the distal receiving end of the third threader to advance towards and through the length of the scaffold; and
 of the fourth threader and the distal receiving end of the fourth threader, the intermediate portion of the fourth threader extending continuously through the length of the scaffold from the first end of the scaffold to the opposed second end of the scaffold and the fourth threader being configured to dispose the scaffold onto another suture by associating the another suture with the distal receiving end of the fourth threader and such that applying a force to the proximal handle of the fourth threader causes the distal receiving end of the fourth threader to advance towards and through the length of the scaffold,
	wherein the intermediate portion of the third threader is disposed diagonally with respect to the scaffold such that the distal receiving end of the third threader is proximate to the distal receiving end of the first threader and the proximal handle portion of the third threader is proximate to the proximal handle of the second threader, and
wherein the intermediate portion of the fourth threader is disposed diagonally with respect to the scaffold such that the distal receiving end of the fourth threader is proximate to the distal receiving end of the second threader and the proximal handle portion of the fourth threader is proximate to the proximal handle of the first threader.

	18.	(Rejoined)  The system of claim 1, wherein the scaffold further comprises one or more adjustable suture loops disposed on an edge of the scaffold, the one or more adjustable suture loops being configured to prevent the scaffold from unintentionally sliding with respect to a suture limb passed through the respective one or more adjustable suture loops.

Rejoinder
Claims 1, 3-5, 7, 14-17, and 22-44 are allowable. Claims 6 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the species, as set forth in the Office action mailed on 03/21/2019, is hereby withdrawn and claims 6 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 3-7, 14-18, and 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1, 3-7, 14-18, 41, and 42: the prior art fails to teach or render obvious a soft tissue repair system comprising, inter alia, that the surface areas of the first, tissue-engaging surface and the second surface of the scaffold being larger than the surface areas of any other sides of the scaffold and the thickness being the shortest of the length, the width, and the thickness of the scaffold; the intermediate portion of the first threader extending continuously through a first lumen extending through the scaffold and along the length of the scaffold from a first opening of the first lumen in first end of the scaffold to a second opening of the first lumen in an opposed second end of the scaffold; and the intermediate portion of the second threader extending continuously through a second lumen extending through the scaffold and along the length of the scaffold from first 
The closest prior art, Fallin (US Pub. No.: 2006/0190041) discloses a soft tissue repair system, comprising: a scaffold, a first threader, a second threader (see most recent office action), and a packaging for releasably securing the scaffold.  However, Fallin does not discloses the surface areas of the first, tissue-engaging surface and the second surface of the scaffold are larger than the surface areas of any other sides of the scaffold and the thickness being the shortest of the length, the width, and the thickness of the scaffold; the intermediate portion of the first threader extending continuously through a first lumen extending through the scaffold and along the length of the scaffold from a first opening of the first lumen in first end of the scaffold to a second opening of the first lumen in an opposed second end of the scaffold; and the intermediate portion of the second threader extending continuously through a second lumen extending through the scaffold and along the length of the scaffold from first opening of the second lumen in the first end of the scaffold to a second opening of the second lumen in the opposed second end of the scaffold.
The following is an examiner’s statement of reasons for allowance on claims 22-40, 43, and 44: the prior art fails to teach or render obvious a soft tissue repair system comprising, inter alia, at least one of the first and second suture limbs extends through the scaffold from the tissue-facing surface to the second surface and then, for the at least one of the first and second suture limbs, forms at least one stitch from which a portion of the at least one of the first and second suture limbs extends through the scaffold to and through the lateral edge.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771